Decision
*55DATED this 30th day of May, 2001.
Done in open Court this 17th day of May, 2001.
On January 9, 2001, the defendant was sentenced to three (3) years in the Montana State Prison for violations of the conditions of a suspended sentence for the offense of Felony Assault.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Janna Gobeo. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time as he had some type of an appeal currently pending.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued pending the outcome of such an appeal. The defendant is directed to notify the Sentence Review Division within sixty (60) days from the date in which the appeal is decided and indicate whether or not he would still like a hearing before the Board. If the defendant fails to notify the Division, no further action will be taken by the Board.
Chairman, Hon. Jeffrey H. Langton. Member, Hon. David Cybulskiand Member, Hon. Katherine R. Curtis.